DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/22 has been entered.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown (US 20040203794) in view of Makela (US 20010028709) in view of Pang (US 20060031303) further in view of Logan (US 20020181671)

Regarding claims 1, 4 and 9, Brown teaches a method for facilitating communication amongst users of mobile electronic devices having displays and configured to support wireless communication, including voice and text communications, the method comprising: 
receiving, at a recipient mobile electronic device, an incoming voice call for a recipient user, the incoming voice call being initiated by a sending user using a sender mobile electronic device (Fig.5 Step 202, [0026], “In block 202, the wireless phone 100 receives an incoming telephone call.”) 
displaying, on a display of the recipient mobile electronic device, an indication of the incoming voice call( [0026], “A user may recognize that an incoming call is being received by the activation of a ..visual notification (such as a light, text message”);  
receiving, at the recipient mobile electronic device, a recipient user input in response to the displaying of the indication of the incoming voice call (Fig. 5 Step 504, [0031], “In block 504, a user actuates a key or key sequence to request a particular pre-programmed auto-response to an incoming phone call…The user may choose from the multiple options by selecting one of the auto-response buttons 118 that corresponds to the desired auto-response.”);  
displaying, in response to the recipient user input, a predetermined text message (see  Fig. 7 shows examples of different text message of Auto response messages; [0037, 0038])  on the display of the recipient mobile electronic device, the predetermined text message corresponding to a predetermined audio message (Fig. 5 Step 504, [0031], “In block 504, a user actuates a key or key sequence to request a particular pre-programmed auto-response to an incoming phone call…For example, a user could select one of multiple auto-response buttons 118 on their wireless phone 100 when their phone starts ringing, which would stop the ringing of the phone and initiate the appropriate auto-response sequence”);
answering, after the recipient user input is received and in response to the recipient user input, the incoming voice call to establish a voice channel between the recipient mobile electronic device and the sender mobile electronic device (Fig. 5 Step 506, [0027] “In block 206, the incoming telephone call is connected. In one embodiment, the incoming telephone is connected in the same fashion as any incoming call would be connected”);
without the recipient user perceiving that the incoming voice call has been answered (Fig. 5 Step 208, [0027] “In block 208, the voice input device 104 and any output devices, such as a ringer, may be disabled so as to prevent unnecessary sounds and to prevent the user from being heard by the initiator of the incoming telephone call.” The examiner interprets the limitation “the user perceive the incoming call has been answered” as “the disabling of the voice input, output devices and ringer are disabled” which would cause the user not being aware the call is answered/connected, that’s why the user/recipient output voice is disabled to prevent the caller from hearing the recipient.)
obtaining, at the recipient mobile electronic device, a predetermined audio message having message content that corresponds to the predetermined text message (Fig. 5 Step 510, [0032], “In block 510, the selected auto-response message will play and be transmitted over the voicepath”; see also Step 510 of Fig. 6; [0035, 0036]);  
and causing, after the answering of the incoming voice call, the predetermined audio message to be provided from the recipient mobile electronic device to the sender mobile electronic device in an audio manner over the voice channel so that the sending user is able to receive the predetermined audio message. (Fig. 5 Step 510, [0032], “In block 510, the selected auto-response message will play and be transmitted over the voicepath”; see also Step 510 of Fig. 6; [0035, 0036]);  
Brown teaches “wherein the predetermined audio message being provided over the voice channel to the sender mobile electronic device corresponds to message as the predetermined text message that is displayed by the displaying of the predetermined text message on the display of the recipient mobile electronic device.” (Fig. 5 Step 510, [0032], “In block 510, the selected auto-response message will play and be transmitted over the voicepath”; Fig. 7 shows examples of different text message of Auto response messages; [0037, 0038]);  
In other word, Brown teaches an audio message corresponds to the text message, but Brown does not explicitly recite that the audio message is to be the same as the text message.  
In an analogous art, Makela teaches an audio message to be the same as the text message using the “voice synthesizer” ([0053] The messages that the telephone apparatus is able to send to the other party of a telephone call may be interconnected so that the contents of the message is the same regardless of the form in which it is sent. This is most easily realised by including into the telephone apparatus a voice synthesizer, which is able to transform text messages into voice messages. This kind of synthesizers are well known in speech-related computer technology. It is very convenient for the user of the apparatus to create, store and edit the messages in text form, and whenever a voice message is needed, the voice synthesizer transforms the respective text message into audible form.)  Thus Makela’s voice synthesizer in combination with Makela would be able to convert Makela’s predetermined text message into the same audio message to be sent over the voice channel to conveniently allow the users to hear what the message which is very useful for those users who are unable to read the text.
Therefore, combining Brown’s teaching of sending an audio message that correspond to a text message with Makela’s teaching of a voice synthesizer would result in claimed limitation of “the predetermined audio message being provided over the voice channel to the sender mobile electronic device is the same message as the predetermined text message that is displayed by the displaying of the predetermined text message on the display of the recipient mobile electronic device.”
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Brown’s teaching of sending the audio message to also include Makela’s teaching of the speech synthesizer to transform the text message to the same audio message to be sent to the other party (recipient) so that the user would be able to send a “what you see is what you get” type of message and not have to do any guess work of what the text message would turn out to be in audio form.
Brown further teaches “causing, after the answering of the incoming voice call, at least a reply message to be provided from the recipient mobile electronic device to the sender mobile electronic device if the sending user is deemed a undesired caller ([0038] the auto-response could be based on contacts such as “telemarketers” which reads on “undesired caller”), the sending user being able to receive the reply message via the sender mobile electronic device” (Note: this “if” limitation is a contingent limitation and is thus considered optional because when the “if” condition is false, then this step would not occur.  Fig. 5, After step 206 of call connected, Step 510 transmit selected message over the voicepath to the sender’s device, [0032] “In block 510, the selected auto-response message will play and be transmitted over the voicepath”);  
However, Brown does not explicitly teach “the reply message instructing the sending user to not call again or to remove the recipient user's information”.
In an analogous art, Pang teaches the concept of “the reply message instructing the sending user to not call again or to remove the recipient user's information” ([0036] “the text parsing routine automatically parses the junk e-mail message and determines the specified method for removal from the mailing list. For example, the text parsing routine can determine that a junk e-mail message should be "replied to" with the text "remove", "unsubscribe", or the like in the subject line, in the body of the e-mail message”) the NO SPAM button also sends a reply to the sender, which is Tridoc2020@aol.com. The reply sends a message such as a "remove" term or similar term or terms which indicates that the receiver of the SPAM or Stephen in the present example would like to be removed from the spammer's distribution list.”)
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Brown, Makela, Pang and Logan’s teaching to also include Pang’s teaching of the message instructing the sending user to remove the recipient user's information so that the recipient does not have to receive the undesired communication from the undesired communicator again in the future.
Brown further teaches the newly amended limitation “displaying, after the recipient user input is received and in response to the recipient user input, a predetermined text message”  (see  Fig. 7 shows examples of different text message of Auto response messages; [0037, 0038])  on the display of the recipient mobile electronic device, the predetermined text message corresponding to a predetermined audio message (Fig. 5 discloses a phone call occurs at 202; then user actuate a sequences of keys at Step 504; [0031], “In block 504, a user actuates a key or key sequence to request a particular pre-programmed auto-response to an incoming phone call. For example, a user could select one of multiple auto-response buttons 118 on their wireless phone 100 when their phone starts ringing, which would stop the ringing of the phone and initiate the appropriate auto-response sequence. In this embodiment, the user may choose from multiple options for the pre-programmed auto-response.” Thus, this paragraph 31 discloses after a call occurs, then the user selecting one of the multiple options which would necessarily requires the displaying of the messages/options.)    
However, for compact prosecution, the examiner additionally recites Logan to show the teaching of the displaying of the predetermined messages/options after receiving a user input after a phone call. (The examiner notes that selecting a message/option would necessarily requires the displaying of the predetermined messages/options [0024] When a menu screen is displayed, the cursor keys 211-214 are used to highlight a selected one of several displayed labels, and the OK key 212 is used to invoke the operation designated by the selected label. For example, as seen in FIG. 2, the display screen 107 may display a scrollable listing of labels each of which specifies a particular one of a collection of prerecorded messages. By pressing the UP and DOWN cursor keys 211 and 212, the user may highlight a selected label on the scrollable list, and may select the highlighted message by pressing the OK key 215. [0025] The cursor keys enable the user to select and transmit prerecorded messages to a calling party when it is inappropriate for the cellular phone user to speak, such as when the phone "rings" in a silent "vibrate" mode when the user is in a meeting or a theater. In these situations, the user may select and transmit a desired message to send to the calling party using the cursor keys without disturbing others. In some situations, however, such as recording spoken messages or entering text messages, voice commands may be used to advantage.” Abstract “The handset's keypad is used to accept data and commands from the user in a menu system that controls message recording, selection, playback and transmission, as well as the playback of responses recorded by the recipient of a transmitted message. Messages may be entered as character data and transmitted as spoken messages”). Therefore, it would have been obvious for one of ordinary skill in the art to modify Brown’s teaching to also necessarily include Logan’s teaching of displaying the options that can be selected so that the user would easily know what they are selecting and not having to guess what they are selecting.

Regarding claims 2, The combination of Brown, Makela, Pang and Logan teaches the method as recited in claim 1, wherein the method comprises: closing the incoming voice call after the predetermined audio message has been provided to the sender mobile electronic device. (Brown, Fig. 5 Step 212, [0032], “in block 212 the telephone call will be disconnected.”);  
Regarding claims 3, The combination of Brown, Makela, Pang and Logan teaches the method as recited in claim 1, wherein the method comprises: permitting the recipient user to interact with the recipient mobile electronic device to decline the incoming voice call from the sending user (Note: since the claim does not define what is or how to “decline” the incoming call, the examiner interprets the recipient “decline” the call by ignoring the call and sending the auto response. Brown, Fig. 5 Step 504, [0031], “The auto-response of FIG. 5, like that of FIG. 2, may be used when a user has a wireless phone 100 that is turned on and desires to ignore the call and have the call automatically responded to. In block 504, a user actuates a key or key sequence to request a particular pre-programmed auto-response to an incoming phone call…For example, a user could select one of multiple auto-response buttons 118 on their wireless phone 100 when their phone starts ringing, which would stop the ringing of the phone and initiate the appropriate auto-response sequence.”);   

Regarding claim 5, The combination of Brown, Makela, Pang and Logan teaches the computer the computer readable medium as recited in claim 4, wherein the computer readable medium comprises: computer program code for closing the incoming voice call after the predetermined audio message has been provided to the sender mobile electronic device. (Brown, Fig. 5 Step 212, [0032], “in block 212 the telephone call will be disconnected.”);  

Regarding claim 6, The combination of Brown, Makela, Pang and Logan teaches the computer readable medium as recited in claim 4, wherein the computer readable medium comprises: 
computer program code for permitting the recipient user to interact with the recipient mobile electronic device to decline the incoming voice call from the sending user (Note: since the claim does not define what is or how to “decline” the incoming call, the examiner interprets the recipient “decline” the call by ignoring the call and sending the auto response. Brown, Fig. 5 Step 504, [0031], “The auto-response of FIG. 5, like that of FIG. 2, may be used when a user has a wireless phone 100 that is turned on and desires to ignore the call and have the call automatically responded to. In block 504, a user actuates a key or key sequence to request a particular pre-programmed auto-response to an incoming phone call…For example, a user could select one of multiple auto-response buttons 118 on their wireless phone 100 when their phone starts ringing, which would stop the ringing of the phone and initiate the appropriate auto-response sequence.”);   

Regarding claim 7, The combination of Brown, Makela, Pang and Logan teaches the computer readable medium as recited in claim 4, wherein the computer readable medium comprises: computer program code for determining whether the recipient user interacts with the recipient mobile electronic device to decline the incoming voice call from the sending user (Brown, Fig. 5 Step 208 describes the muting input and output devices and ringer, if necessary. In order to make the determination whether it is necessary, the device has to make a determination whether the was user input to decline the incoming call with the selection of one of the auto-response.);  and computer program code for closing the incoming voice call (Brown, Fig. 5 step 212 disconnect call) that has been answered after the predetermined audio message has been provided to the sender mobile electronic device (Brown, Fig. 5 step 510, “transmit selected message over the voice path”), provided that it has been determined that the recipient user has declined the incoming voice call from the sending user (Fig. Step 504 actuate a key to select message; step 208 mute input devices).
Regarding claim 8, The combination of Brown, Makela, Pang and Logan teaches the computer readable medium as recited in claim 4, “wherein the sender mobile electronic device is a mobile phone and the recipient mobile electronic device is a mobile phone.” (Brown [0040] “Those skilled in the relevant art will appreciate that the invention can be practiced with various telecommunications or computer system configurations, including Internet appliances, hand-held devices, wearable computers, palm-top computers, cellular or mobile phones”).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot in view of new ground of rejection.



Citation of Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Summers (US 20010032234 A1) teaches converting and presenting text message to the same audio message ([0078] As a matter of example and not limitation, a user in communication with Voice Browser 380 selects "Weather" as the category from prompts that are presented to the user over the telephone. Document retrieval protocols 560 retrieves the requested document 740 and subsequently compares the user-defined map 800 to the requested document 740 to determine what content will be transmitted back to the user. If the content corresponding to the "Weather" is the same as the content that was originally mapped in region 762, then the user will receive an audio representation of the exact text that was mapped, step 970. An audio representation of the content that corresponds to mapped region 762 is generated by text to speech 520, and is subsequently played or transmitted to the user, step 970. In the present example, the user hears an audio representation of "Salt Lake City, Utah 49 . . . 82F.")

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dung Lam/
Examiner, Art Unit 2617

/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646